DETAILED ACTION
Allowable Subject Matter
Claims 13-17 are allowed.
     Claim 13 recites, inter alia, wherein the second charging current is less than a first level of charging current provided by a main charger to the battery pack; a first switch used to control charging of the battery pack and a second switch used to control discharging of the battery pack to a load; and a control module used to control the detection module and the auxiliary charging module, wherein the auxiliary charging module comprises a voltage adjustment unit used for adjusting the second level of charging current and a third switch that controls the auxiliary charging module, wherein the third switch is connected to the control module and wherein the third switch comprises a triode, a base of the triode is separately connected to the control module and one end of the voltage adjustment unit, a collector of the triode is connected to a drain of the second switch, and an emitter of the triode is separately connected to a drain of the first switch, a positive electrode of the battery pack, and the other end of the voltage adjustment unit through a resistor.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859